Citation Nr: 1526213	
Decision Date: 06/19/15    Archive Date: 06/26/15

DOCKET NO.  14-00 290	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUES

1. Entitlement to a rating in excess of 10 percent prior to May 24, 2013, and 20 percent thereafter, for degenerative disc disease, lumbar spine.

2. Entitlement to a rating in excess of 20 percent for residuals, fractured right ankle.


REPRESENTATION

Appellant represented by:	Jan Dils, Attorney


ATTORNEY FOR THE BOARD

Dustin Ware, Associate Counsel




INTRODUCTION

The Veteran served on active duty from November 1992 to January 1996.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a November 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia.

The Veteran requested a hearing before the Board of Veterans' Appeals (Board), and this hearing was scheduled for March 2015.  However, in a March 2015 letter the Veteran's representative informed the Board that there was no need for a hearing.  As such, his request for a hearing is considered withdrawn.  38 C.F.R. § 20.702(e) (2014).


FINDINGS OF FACT

1. On March 16, 2015, prior to the promulgation of a decision in the appeal of an increased rating for a lumbar spine condition, the Board received notification from the appellant, through his authorized representative, that a withdrawal of this appeal is requested.

2. Throughout the appeal period, the Veteran's residuals of a fractured right ankle have been manifested by painful motion more nearly approximating ankle ankylosis in dorsiflexion between 0 and 10 degrees, without a tibia or fibula impairment in the form of nonunion with loose motion, requiring a brace.  


CONCLUSIONS OF LAW

1. In regards to the appeal of the issue of entitlement to a rating in excess of 10 percent prior to May 24, 2013, and 20 percent thereafter, for degenerative disc disease, lumbar spine, the criteria for withdrawal of an appeal by the appellant's authorized representative have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2014).

2. The criteria for a rating of 30 percent, but no greater, for residuals, fractured right ankle, have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 4.3, 4.7, 4.71a, Diagnostic Code 5270 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

When VA receives a complete or substantially complete application for benefits, it must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  See also Quartuccio v. Principi, 16 Vet. App. 183 (2002); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

VA's duty to notify was satisfied prior to the rating decision on appeal through an August 2011 letter sent to the Veteran that fully addressed all notice elements.  The letter informed the appellant of what evidence was required to substantiate his increased rating claim, and of the Veteran's and VA's respective duties for obtaining evidence.  In light of the above, the Board finds that the Veteran was provided all required notice and that no useful purpose would be served by delaying appellate review to send out additional notice letters. 

VA must also make reasonable efforts to assist the Veteran in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim. 
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2014).

Post-service VA treatment records are also associated with the claims file.  The Veteran has not identified any additional records that should be obtained prior to a Board decision.  Therefore, VA's duty to further assist the Veteran in locating additional records has been satisfied.  The Veteran was afforded VA examinations in September 2011 and May 2013 in conjunction with his claim for an increased evaluation.  See 38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4) (2014).  The examinations are adequate for the purposes of evaluating the Veteran's disability, as they involve a review of the Veteran's pertinent medical history as well as a clinical evaluation of the Veteran, and provide an adequate discussion of relevant symptomatology.  See generally Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).

In light of the foregoing, the Board is satisfied that all relevant facts have been adequately developed to the extent possible; no further assistance to the appellant in developing the facts pertinent to the issue on appeal is required to comply with the duty to assist.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.

Analysis

Under 38 U.S.C.A. § 7104, Board decisions must be based on the entire record, with consideration of all the evidence.  The law requires only that the Board address its reasons for rejecting evidence favorable to the claimant.  Timberlake v. Gober, 14 Vet. App. 122 (2000).  The Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzales v. West, 218 F.3d 1378 (Fed. Cir. 2000).

I. Increased Schedular Rating

Disability evaluations are determined by comparing a Veteran's present symptomatology with criteria set forth in the VA's Schedule for Rating Disabilities (Rating Schedule), which is based on average impairment in earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  When a question arises as to which of two ratings apply under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3.  The Veteran's entire history is reviewed when making disability evaluations.  See generally, 38 C.F.R. 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).

Where, as in the present case, entitlement to compensation has already been established and an increase in disability rating is at issue, present level of disability is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Therefore, although the Board has thoroughly reviewed all evidence of record, the more critical evidence consists of the evidence generated during the appeal period. Further, the Board must evaluate the medical evidence of record since the filing of the claim for increased rating and consider the appropriateness of a "staged rating" (i.e., assignment of different ratings for distinct periods of time, based on the facts). See Hart v. Mansfield, 21 Vet. App. 505 (2007); see also Fenderson v. West, 12 Vet. App. 119 (1999).

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination and endurance.  It is essential that the examination upon which ratings are based adequately portray the anatomical damage, and the functional loss, with respect to all these elements.  The functional loss may be due to absence of part, or all, of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective innervation, or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by the visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  A little used part of the musculoskeletal system may be expected to show evidence of disuse, either through atrophy, the condition of the skin, absence of normal callosity or the like.  38 C.F.R. § 4.40 (2014). 

Evidence of pain, weakened movement, excess fatigability, or incoordination must be considered in determining the level of associated functional loss, taking into account any part of the musculoskeletal system that becomes painful on use.  38 C.F.R. § 4.40 (2014); DeLuca v. Brown, 8 Vet. App. 202 (1995).  The provisions regarding the avoidance of pyramiding do not forbid consideration of a higher rating based on greater limitation of motion due to pain on use, including flare ups. 38 C.F.R. § 4.14 (2014).  The provisions of 38 C.F.R. § 4.40 and 38 C.F.R. § 4.45, however, should only be considered in conjunction with the diagnostic codes predicated on limitation of motion.  Johnson v. Brown, 9 Vet. App. 7 (1996). 

The intent of the rating schedule is to recognize painful motion with joint or periarticular pathology as productive of disability.  It is the intention to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59 (2014). 

With respect to the joints, the factors of disability reside in reductions of their normal excursion of movements in different planes.  Inquiry will be directed to these considerations: (a) less movement than normal (due to ankylosis, limitation or blocking, adhesions, tendon-tie-up, contracted scars, etc.); (b) more movement than normal (from flail joint, resections, nonunion of fracture, relaxation of ligaments, etc.); (c) weakened movement (due to muscle injury, disease or injury of peripheral nerves, divided or lengthened tendons, etc.); (d) excess fatigability; (e) incoordination, impaired ability to execute skilled movements smoothly; and (f) pain on movement, swelling, deformity or atrophy of disuse.  Instability of station, disturbance of locomotion, interference with sitting, standing and weight-bearing are related considerations.  

Throughout the appeal period, the Veteran's residuals of a fracture right ankle have been rated as 20 percent disabling pursuant to Diagnostic Code 5262.  Diagnostic Code 5262 pertains to impairment of the tibia and fibula.  38 C.F.R. § 4.71a, Diagnostic Code 5262.

The Board notes that there are five diagnostic codes pertinent to the ankle.  Only Diagnostic Code 5270 provides for a rating in excess of 20 percent.  For that reason the analysis will focus on Diagnostic Codes 5262 and 5270.  38 C.F.R. § 4.71a, Diagnostic Code 5262, 5270-5274.

Under Diagnostic Code 5262 impairment of the tibia and fibula in the form of malunion with slight knee or ankle disability warrants a 10 percent evaluation; malunion with moderate knee or ankle disability warrants a 20 percent evaluation; malunion with marked knee or ankle disability warrants a 30 percent evaluation; and nonunion with loose motion requiring a brace warrants a 40 percent evaluation.  38 C.F.R. § 4.71a; Diagnostic Code 5262 (2014).

Under Diagnostic Code 5270 for ankylosis of the ankle, the minimum 20 percent rating is warranted for in plantar flexion, less than 30 degrees.  A 30 percent rating is warranted for in plantar flexion, between 30 degrees and 40 degrees, or in dorsiflexion, between 0 degrees and 10 degrees.  The maximum 40 percent rating is warranted for in plantar flexion at more than 40 degrees, or in dorsiflexion at more than 10 degrees or with abduction, adduction, inversion, or eversion deformity.  38 C.F.R. § 4.71a, Diagnostic Code 5270 (2014).

The words "slight," "moderate," and "marked," as used in the various Diagnostic Codes, are not defined in the VA Schedule for Rating Disabilities.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence for "equitable and just" decisions.  38 C.F.R. § 4.6.  Normal ankle motion is dorsiflexion to 20 degrees, and plantar flexion to 45 degrees.  38 C.F.R. § 4.71a, Plate II.

Additionally, if the knee condition involves arthritis, the knee disability may be rated under provisions for evaluating arthritis.  Arthritis due to trauma is rated as degenerative arthritis according to Diagnostic Code 5003.  Under Diagnostic Code 5003, degenerative arthritis established by x-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved.  When, however, the limitation of motion of the specific joint or joints involved is noncompensable under the appropriate diagnostic codes, a rating of 10 percent is for application for each such major joint or group of minor joints affected by limitation of motion, to be combined, not added under Diagnostic Code 5003.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  In the absence of limitation of motion, the disability is to be rated as follows: with X-ray evidence of involvement of 2 or more major joints or 2 or more minor joint groups, with occasional incapacitating exacerbations, 20 percent; with X- ray evidence of involvement of 2 or more major joints or 2 or more minor joint groups, 10 percent.  38 C.F.R. § 4.71a, Diagnostic Code 5003.

Turning to the evidence of record, the Veteran was provided a VA examination in September 2011.  At the time of the examination the Veteran's range of motion was reported as right ankle plantar flexion of 35 degrees, with objective evidence of painful motion beginning at 35 degrees, and right ankle dorsiflexion of 15 degrees, with objective evidence of painful motion at 15 degrees.  There was no further limitation of motion following repetitive-use testing.  Functional impairments were noted to be less movement than normal; pain on movement; disturbance of locomotion; and interference with sitting, standing, and weight-bearing.  

The Veteran had localized tenderness or pain on palpation of the joints or soft tissue of the right ankle.  Muscle strength testing revealed normal muscle strength and joint-stability testing revealed no laxity compared with opposite side.  Additionally, there was no evidence found of ankylosis, shin splints, stress fractures, Achilles tendonitis, Achilles tendon rupture, os calcis, astragalus, an astragalectomy, or a joint replacement.  The Veteran was reported to not use an assistive device.  Imaging studies were reported to have revealed arthritis.  The Veteran described suffering from flare-ups caused by long days of work that require him to stop activity and elevate and ice his ankle.  If a flare-up occurs at work he tries to sit and take a break for at least a few minutes.  

The Veteran was provided another VA examination in May 2013.  At the time of the examination the Veteran reported difficulty with prolonged standing, walking, bending, and squatting.  He also reported that his ankle swells after work.  Besides increased pain the Veteran reports the swelling is evidenced by his ankle scar, which does not swell like the rest of the ankle showing the contrast.  The Veteran's range of motion was right ankle plantar flexion of 20 degrees, with evidence of painful motion beginning at zero degrees, and right ankle dorsiflexion of 10 degrees, with objective evidence of painful motion starting at 0 degrees.  Repetitive-use testing resulted in a right ankle plantar flexion of 15 degrees and a dorsiflexion of 5 degrees.  Functional impairments were noted to be less movement than normal; excess fatigability; pain on movement; swelling; instability of station; disturbance of locomotion; and interference with sitting, standing, and weight-bearing.  

The Veteran had localized tenderness or pain on palpation of the joints or soft tissue of the right ankle.  Muscle strength testing revealed normal muscle strength and joint-stability testing revealed no laxity compared with opposite side.  Additionally, there was no evidence found of ankylosis, shin splints, stress fractures, Achilles tendonitis, Achilles tendon rupture, os calcis, astragalus, an astragalectomy, or a joint replacement.  There was evidence of the Veteran's 1995 right ankle scope that took out some bone fragments and tissue.  This procedure resulted in a residual scar; however, it is reported to not be painful, unstable, or a total area of 39 square centimeters or more.  The Veteran was reported to occasionally use a brace and orthotics.  Imaging studies were reported to have revealed arthritis.  The Veteran stated he suffered from flare-ups at the end of each day after prolonged standing and walking.  These flare-ups cause pain and swelling.  To help alleviate these symptoms he soaks his ankle in Epsom salts and elevates his leg when he gets home from work.  He also is prescribed Methadone, which he takes to help with the pain.  

To the extent the VA treatment records from throughout the appeal period discuss the Veteran's residuals of a fracture right ankle they do not reveal a disability picture that is substantially different than the one shown by the VA examinations discussed.

Following review of the record, the Board finds an evaluation of 30 percent, but no greater, is warranted throughout the appeal period.  As noted, Diagnostic Codes 5271 through 5274, pertaining to the ankle, do not provide for ratings in excess of 20 percent.  This includes Diagnostic Code 5271, pertaining to limitation of motion of the ankle, under which the highest rating, 20 percent, is warranted for "marked" limitation of motion.  Therefore, even if the Veteran's limited right ankle motion is considered marked it would not result in a rating in excess of 20 percent under Diagnostic Code 5271.  38 C.F.R. § 4.71a, Diagnostic Code 5271-5274. 

Nevertheless, Diagnostic Code 5270 pertaining to ankylosis provides for a 30 percent rating for ankylosis of the ankle in dorsiflexion between 0 and 10 degrees.  While the VA examinations and treatment records do not indicate that Veteran suffers from ankylosis, the May 2013 VA examiner report indicates that the Veteran suffers from painful motion starting at zero degrees of dorsiflexion.  It is the Board's determination that such painful motion starting at zero degrees more nearly approximates ankylosis of the ankle between 0 and 10 degrees.  Therefore, a rating of 30 percent is warranted pursuant to Diagnostic Code 5270.  38 C.F.R. § 4.71a, Diagnostic Code 5270.  Furthermore, affording the Veteran the benefit of the doubt the Board finds that the extent of painful motion revealed in the May 2013 VA examination more accurately depicts the Veteran's disability picture throughout the appeals period.  

Still, pursuant to Diagnostic Code 5270, a rating in excess of 30 percent is not warranted as, even considering painful motion and other functional impairments due to Deluca, the Veteran's plantar flexion does not more nearly approximate ankle ankylosis in plantar flexion at more than 40 degrees or dorsiflexion at more than 10 degrees, and the evidence of record does not support the Veteran's ankle symptoms include abduction, adduction, inversion or eversion deformity.  38 C.F.R. § 4.71a, Diagnostic Code 5270.  Furthermore, pursuant to Diagnostic Code 5262 only impairment of the tibia or fibula in the form of nonunion with loose motion requiring a brace warrants a rating in excess of 30 percent.  The evidence of record does no support a finding of such nonunion.  38 C.F.R. § 4.71a, Diagnostic Code 5262.

In summation, the Board finds the Veteran's residuals of a fractured right ankle warrant a rating of 30 percent, but no greater, throughout the appeal period, pursuant to Diagnostic Code 5270.  This is based on the finding that the painful motion the Veteran exhibited in dorsiflexion at the time of the May 2013 VA examination more nearly approximates ankle ankylosis in dorsiflexion between 0 and 10 degrees.  A rating in excess of this is not warranted as the evidence of record does not support a finding the Veteran's limited motion, even considering painful motion, more nearly approximates ankle ankylosis in plantar flexion at more than 40 degrees or in dorsiflexion at more than 10 degrees.  Also, the evidence does not support a finding of a severe enough tibia and fibula impairment to warrant a 40 degree evaluation.      
II. Other Considerations

The May 2013 VA examination notes that a scar was a residual of the Veteran's fractured right ankle.  Nevertheless, this same examination indicated that this scar was not painful, unstable, or a total area of 39 square centimeters.  Therefore, a rating for this scar is not warranted.  38 C.F.R. § 4.118, Diagnostic Codes 7801-7805 (2014).

The Board also has considered whether the Veteran is entitled to a greater level of compensation on an extraschedular basis.  Ordinarily, the VA Schedule will apply unless there are exceptional or unusual factors which would render application of the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).

According to the regulation, an extraschedular disability rating is warranted based upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  See 38 C.F.R. § 3.321(b)(1) (2014).  An exceptional case is said to include such factors as marked interference with employment or frequent periods of hospitalization as to render impracticable the application of the regular schedular standards.  See Fanning v. Brown, 4 Vet. App. 225, 229 (1993).

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-step inquiry for determining whether a Veteran is entitled to an extraschedular rating.  First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the Board must determine whether the claimant's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a Veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.

With respect to the first prong of Thun, the evidence in this case does not show such an exceptional disability picture that the available schedular evaluations for the service-connected disability is inadequate.  A comparison between the level of severity and symptomatology of the Veteran's residuals of a fractured right ankle with the established criteria found in the rating schedule for this disability shows that the rating criteria reasonably describe the Veteran's disability level and symptomatology.  Specifically, the rating criteria provides for ratings based on the Veteran's symptoms including limitations of motion and pain.  

As the first prong of Thun has not been satisfied, the Board therefore has determined that referral of this case for extraschedular consideration pursuant to 38 C.F.R. 3.321(b)(1) is not warranted.

Finally, the Board notes that entitlement to a total disability evaluation based on individual unemployability (TDIU) is an element of all increased rating claims.  Rice v. Shinseki, 22 Vet. App. 447, 453 (2009).  Both VA examinations during the appeals period indicate the Veteran's residuals of a fractured right ankle impacts his ability to work.  However, this effect does not appear to markedly interfere with employment such that a remand or referral of a claim for TDIU is appropriate.  The 
Veteran's most recent VA examination, in May 2013, shows that, though his ankle 







causes him some difficulty, he does continue to work regularly.  See Rice 22 Vet. App. 447.  


ORDER

The appeal of the issue of entitlement to a rating in excess of 10 percent prior to May 24, 2013 and 20 percent thereafter for degenerative disc disease, lumbar spine, is dismissed.

A rating of 30 percent for residuals, fractured right ankle, is granted, subject to the laws and regulations governing the payment of monetary benefits.  



____________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


